 1   WILLIAM L. BOWEN, SBN. 229938
     BOWEN LAW FIRM
 2   2540 Douglas Blvd., Suite 200
     Roseville, CA 95661
 3   Tel: (916) 742-2220
     Fax: (916) 288-9858
 4   wlb@bowenlegal.com
 5   Attorneys for Plaintiff,
     KEVIN BESS
 6
     JOHN H. ADAMS, JR., Bar No. 253341
 7   LITTLER MENDELSON, P.C.
     500 Capitol Mall
 8   Suite 2000
     Sacramento, CA 95814
 9
     Telephone:    916.830.7200
10
     jhadams@littler.com

11   Attorneys for Defendant
     ADAMS & ASSOCIATES, INC.
12
                                     UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14

15
                                                       Case No.: 2:17-cv-00173-TLN-KJN
     KEVIN BESS,
16
                      Plaintiff,                       STIPULATION AND ORDER TO CONTINUE
17
                                                       THE PERIOD FOR DISCOVERY AND TO
             v.                                        CONTINUE EXPERT DISCLOSURE AND
18
                                                       DISPOSITIVE MOTION DEADLINES
     ADAMS & ASSOCIATES, INC., a Nevada
19
     corporation; and DOES 1 to 25 inclusive,
20
                      Defendant.
21

22

23

24

25

26

27

28

                                                   1

                                STIPULATION TO CONTINUE DISCOVERY CUTOFF
 1           Plaintiff Kevin Bess (“Plaintiff”) and Defendant Adams & Associates, Inc. (“Defendant”)

 2   (collectively “Parties”), by and through their respective counsel of record, hereby stipulate to extend the

 3   non-expert discovery cutoff from April 6, 2020, to July 27, 2020, as well as the expert disclosure deadline

 4   and last day to hear dispositive motions. This is the third request by the parties to extend discovery, as

 5   the initial order from the court contained a discovery cutoff of November 8, 2019. This is the second

 6   request of the Parties to continue other deadlines in this action. In support of this stipulation, the Parties

 7   offer the following:

 8           1.       The Parties were set to complete the outstanding depositions before the current discovery

 9   cutoff but jointly decided to postpone further discovery due to concerns regarding travel and gathering in

10   light of the COVID-19 pandemic and the State of California’s Stay at Home order.

11           2.       The Parties believe they require a limited extension of time to complete discovery and

12   wish to continue the deadline for disclosure of expert witnesses and the last day to hear dispositive

13   motions. The current expert disclosure deadline is January 9, 2020, and the current last day to hear

14   dispositive motions is May 14, 2020. There is no trial currently date set in this action.

15           3.       Having reviewed the respective schedules of counsel, the Parties believe that an

16   extension of the fact discovery cutoff from April 6, 2020, to July 27, 2020, would allow the Parties

17   sufficient time to complete fact discovery once the current Stay at Home order is lifted. The Parties also

18   believe that a continuance of the expert disclosure deadline from April 16, 2020, to August 7, 2020, and

19   a continuance of the last day to hear dispositive motions from August 14, 2020, to December 29, 2020,

20   would allow for completion of all discovery and the filing of dispositive motions, should such be

21   determined to be necessary, without undue delay of this matter.

22           THEREFORE, the Parties stipulate and agree, subject to approval by the Court, that the cutoff

23   for non-expert discovery be extended to July 27, 2020; that the expert witness disclosure deadline be

24   extended to August 7, 2020; and the last day to hear dispositive motions be continued to December 29,

25   2020.

26

27

28

                                                            2

                              STIPULATION TO CONTINUE DISCOVERY CUTOFF
 1           IT IS SO STIPULATED.

 2   Dated: March 24, 2020                            By:_/s/ William L. Bowen (as authorized on 03.24.2020
                                                              WILLIAM L. BOWEN
 3
                                                              BOWEN LAW FIRM
                                                              Attorney for Plaintiff,
 4
                                                              KEVIN BESS
 5
     Dated: Mach 24,2020
 6                                                    By:      _/s/ John H. Adams, Jr._______________
                                                               MICHAEL G. PEDHIRNEY
 7                                                             JOHN H. ADAMS, JR.
                                                               LITTLER MENDELSON, P.C.
 8                                                             Attorney for Defendant,
                                                               ADAMS & ASSOCIATES, INC.
 9

10
                                                      ORDER
11
             IT IS HEREBY ORDERED that the cutoff for non-expert discovery is extended to July 27,
12
     2020; that the expert witness disclosure deadline is extended to August 7, 2020; and the last day to hear
13
     dispositive motions is continued to January 7, 2021.
14

15
     DATED: March 24, 2020

16
                                                                    Troy L. Nunley
17
                                                                    United States District Judge
18

19

20

21

22

23

24

25

26

27

28

                                                          3

                             STIPULATION TO CONTINUE DISCOVERY CUTOFF
